UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1254


TYRONE HURT,

                Plaintiff – Appellant,

          v.

DEPARTMENT OF CORRECTIONS OF THE STATE OF MARYLAND; ALL
DEPARTMENT OF CORRECTIONS OF THE FORTY NINE STATES OF THE
USA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:09-cv-01248-RWT)


Submitted:   June 17, 2013                 Decided:   June 28, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tyrone Hurt appeals the district court’s order denying

his petition for a writ of mandamus.              We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.             Hurt v. Dep’t of

Corr., No. 8:09-cv-01248-RWT (D. Md. Feb. 1, 2013).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2